Citation Nr: 1547340	
Decision Date: 11/09/15    Archive Date: 11/13/15

DOCKET NO.  03-19 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from June 1963 to July 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.


FINDINGS OF FACT

1. During the pendency of the appeal, the Veteran was diagnosed as having PTSD.
 
2. Although the Veteran is not a combat veteran, he has a corroborated stressor incident. 
 
3. Resolving doubt in the Veteran's favor, the PTSD diagnosed during the pendency of the appeal was related to the corroborated stressor.


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disorder, specifically PTSD, have been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 4.125 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Introductory Matters

In this decision, the Board will discuss the relevant law that it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit) (as noted by citations to "Fed. Cir.") and United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d) (West 2014); see also 38 C.F.R. § 19.7 (2015) (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (holding that the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; and that the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service. 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a). In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. See 38 C.F.R. § 3.304(f). 

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 
38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(f). Participation in combat, a determination that is to be made on a case-by-case basis, requires that a veteran personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality. See VAOPGCPREC 12-99; Moran v. Principi, 17 Vet. App. 149 (2003); see also Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004).

Additionally, if a stressor claimed by a veteran is related to a veteran's "fear of hostile military or terrorist activity," and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of a veteran's service. 38 C.F.R. 
§ 3.304(f)(3)). For purposes of this section, "fear of hostile military or terrorist activity" means that "a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others . . . and a veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror." Id.

If the veteran did not engage in combat with the enemy, or the claimed stressors are not related to combat, and the stressor is not related to "fear of hostile military or terrorist activity," then the veteran's testimony alone is not sufficient to establish the occurrence of the claimed stressors and his testimony must be corroborated by credible supporting evidence. Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996). Furthermore, service department records must support, and not contradict, the claimant's testimony regarding non-combat stressors. Doran v. Brown, 6 Vet. App. 283 (1994).

The question of whether the veteran was exposed to a stressor in service is a factual one, and VA adjudicators are not bound to accept uncorroborated accounts of stressors or medical opinions based upon such accounts. Wood v. Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 1 Vet. App. 406 (1991). Hence, whether a stressor was of sufficient gravity to cause or support a diagnosis of PTSD is a question of fact for medical professionals and whether the evidence establishes the occurrence of stressors is a question of fact for adjudicators.

In all cases, the Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Gober, 125 F.3d 1477, 1481 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107. A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 
38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert, 1 Vet. App. at 49. The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Board has considered all evidence of record as it bears on the question of service connection. See 38 U.S.C.A. § 7104(a) (West 2014) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) ("Secretary shall consider all information and lay and medical evidence of record in a case"). Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's appeal.

Analysis

The Board finds that a grant of service connection is warranted for PTSD diagnosed during the pendency of the appeal.

The Veteran's service treatment records contain no notation indicating treatment or diagnosis for any psychiatric disorder. The Veteran's military occupational specialty (MOS) was that of a lineman. The Veteran's service treatment and personnel records contain no notation suggesting that the Veteran received any awards or wounds indicating participation in combat during service.

In a June 2002 VA treatment record, the Veteran stated that he laid communication wire during service, but reported being in combat zones in Vietnam. The Veteran indicated that he was in an area that underwent mortar fire on two or three occasions and that he saw a man burn to death on another occasion. The Veteran indicated that he still had nightmares about his experiences. The Veteran stated that, during service, he laid communication wire. The VA examiner diagnosed major depressive disorder and rule-out PTSD. 

Subsequently, in June 2002, the Veteran filed the claim from which this appeal arises. 

In a September 2002 VA treatment record, the Veteran reported being unable to sleep for more than an hour or two per night, waking repeatedly. The Veteran indicated that he had nightmares, but could not recall their content. A VA psychiatrist diagnosed chronic PTSD, related to war zone experiences in Vietnam, and prescribed psychiatric medication. 

In an October 2002 service stressor statement, the Veteran reported being in an area that underwent mortar fire, seeing a man burned alive, and witnessing a jet fighter crash into Cam Ranh Bay while in Vietnam. 

VA treatment records indicate continuing treatment for PTSD, as part of a support group, through March 2003. In an October 2002 VA treatment record, the Veteran reported experiencing a decrease in nightmares due to medication. In a December 2002 VA treatment record, a VA examiner again diagnosed chronic PTSD, related to war zone experiences in Vietnam. 

In a June 2003 Substantive Appeal to the Board, the Veteran stated that he had experienced nightmares since Vietnam, but was unable to remember their content. The Veteran indicated that, on occasions when he tried to recall his nightmares, he would become nervous to the point of impairment.

In a June 2015 memorandum, VA indicated that the Veteran's claimed stressor regarding the crash of the jet fighter into Cam Ranh Bay had been corroborated by service records. 

In a June 2015 VA psychiatric examination report, the Veteran reported witnessing several in-service stressor events, including that involving the jet fighter crash. The Veteran stated that he had not sought psychiatric treatment since 2003 and was not on any psychiatric medication. When asked to discuss what psychiatric symptoms he was experiencing, the Veteran stated that he had occasional bad dreams, but did not have any other psychiatric disorder symptomatology. After an examination and a review of the claims file, the VA examiner reported finding that the Veteran did not meet the criteria for a diagnosis of PTSD or any other psychiatric disorder.

The Board notes that the Veteran claimed to have experienced PTSD upon filing this claim in June 2002. In an October 2002 stressor statement, reported witnessing the crash of a jet fighter during Vietnam service. VA has conceded that service records corroborated that particular stressor. In June 2002, the Veteran was diagnosed by a VA psychiatrist with PTSD related to undefined war zone experiences in Vietnam. While the examiner did not indicate which specific war zone experiences caused the Veteran's PTSD, the Veteran has maintained that his disorder was caused by the jet fighter crash incident throughout the pendency of the claim. VA did not provide the Veteran with a VA psychiatric examination until 2015, 13 years after the filing of his claim and 12 years after the filing of his Substantive Appeal to the Board. In the June 2015 VA psychiatric examination report, the examiner found that the Veteran did not currently have a psychiatric disorder. The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim. McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). Although the Veteran currently does not have a diagnosed psychiatric disorder, the record indicates that a VA psychiatrist diagnosed PTSD during the pendency of the claim due to the Veteran's "war zone experiences." Resolving reasonable doubt in the Veteran's favor, the Board will conclude that one or the war zone experiences that caused the previously diagnosed PTSD was the corroborated stressor incident.  

As the Veteran had PTSD related to a corroborated in-service stressor during the pendency of the appeal, service connection for a psychiatric disorder, specifically PTSD, is granted. The Veteran is advised that the RO will determine the disability rating and the effective dates that will be required by this decision.


ORDER

Service connection for a psychiatric disorder, specifically PTSD, is granted. 



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


